Title: From John Adams to George Churchman, 24 January 1801
From: Adams, John
To: Churchman, George,Lindley, Jacob



Friends
Washington January 24, 1801

I have received your Letter of the 17 of the 1. Mo. and thank you for communicating the Letter to me, of our friend Warner Mifflin. I have read both with pleasure, because I believe they proceeded from a Sense of Duty and a principle of Benevolence.
Although I have never Sought popularity by any animated Speeches or inflammatory publications against the Slavery of the Blacks, my opinion against it has always been known, and my practice has been so conformable to my Sentiment that I have always employd freemen both as Domisticks and Labourers, and never in my Life did I own a Slave. The Abolition of Slavery must be gradual and accomplished with much caution and Circumspection. Violent means and measures would produce greater violations of Justice and Humanity, than the continuance of the practice. Neither Mr Mifflin nor yourselves, I presume would be willing to venture on Exertions which would probably excite Insurrections among the Blacks to rise against their Masters and imbue their hands in innocent blood
There are many other Evils in our Country which are growing, (whereas the practice of Slavery is fast diminishing,) and threaten to bring Punishment in our Land, more immediately than the oppression of the blacks. That sacred regard to Truth in which you and I were educated, and which is certainly taught and enjoined from on high, Seems to be vanishing from among Us. A general Relaxation of Education and Government. A general Debauchery as well as dissipation, produced by pestilential phylosophical Principles of Epicures infinitely more than by Shews and theatrical Entertainment. These are in my opinion more Serious and threatening Evils, than even the Slavery of the Blacks, hatefull as that is. I might even Add that I have been informed, that the condition, of the common Sort of White People in Some of the Southern States particularly Viginia, is more oppressed, degraded and miserable that that of the Negroes.
These Vices and these Miseries deserve the serious and compassionate Consideration of Friends as well as the Slave Trade and the degraded State of the blacks.
I wish you Success in your benevolent Endeavours to relieve the distresses of our fellow Creatures, and shall always be ready to cooperate with you, as far as my means and Opportunities can reasonably be expected to extend.
I am with respect and / Esteem your Friend

John Adams